Exhibit 10.1

 

SECOND AMENDMENT TO ACCOUNT PURCHASE AGREEMENTS

 

THIS SECOND AMENDMENT (this “Amendment”), dated as of October 19, 2011, is
entered into by and among BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, f/k/a/ Energy Maintenance Service, LLC,
a Delaware limited liability company (“Energy Maintenance”), BROADWIND
TOWERS, INC., f/k/a/ Tower Tech Systems Inc., a Wisconsin corporation (“Tower
Tech”) (Brad Foote, Energy Maintenance and Tower Tech are each referred to
herein as a “Customer” and collectively as the “Customers”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“WFBC”), acting through its Wells Fargo Business
Credit operating division.

 

RECITALS

 

A.            Each Customer and WFBC are parties to an Account Purchase
Agreement, each dated September 28, 2010 (as amended from time to time, each an
“Account Purchase Agreement” and collectively, the “Account Purchase
Agreements”).

 

B.            Each Customer has requested that certain amendments be made to the
Account Purchase Agreements, which WFBC is willing to make pursuant to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Defined Terms. Capitalized terms used in this Amendment which are
defined in an Account Purchase Agreement shall have the same meanings as defined
in such Account Purchase Agreement, unless otherwise defined herein.

 

2.             Amendments to Account Purchase Agreements. Each Account Purchase
Agreement is hereby amended by amending and restating Section 6.19 to read in
its entirety as follows:

 

“6.19 Minimum Cash Reserves. The Customer and its Affiliates will maintain, as
of the end of each month and each fiscal year as reflected on reports provided
to WFBC under Section 6.06(a) and (b), minimum cash reserves or investments in
cash equivalents or short-term investments (“Cash Reserves”) in an aggregate
amount equal to the greater of (a) the sum of Purchased Accounts under this
Agreement plus all Purchased Accounts(as defined in the applicable Affiliate
Account Purchase Agreement) under the Affiliate Account Purchase Agreements and
(b) $2,000,000, but in any event, the Customer and its Affiliates shall not be
required to maintain Cash Reserves in excess of $5,000,000.”

 

3.             No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of each Account Purchase Agreement shall remain
in full force and effect.

 

--------------------------------------------------------------------------------


 

4.             Conditions Precedent. This Amendment shall be effective when WFBC
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to WFBC in its sole discretion:

 

(a)           The Acknowledgment and Agreement of Guarantor set forth at the end
of this Amendment, duly executed by the Guarantor.

 

(b)           A supplemental Certificate of Authority, duly executed by each
Customer.

 

(c)           Such other matters as WFBC may require.

 

5.             Representations and Warranties. Each Customer hereby represents
and warrants to WFBC as follows:

 

(a)           Each Customer has all requisite power and authority to execute and
deliver this Amendment and any other agreements or instruments required
hereunder and to perform all of its obligations hereunder and thereunder, and
this Amendment and all such other agreements and instruments have been duly
executed and delivered by each Customer and constitute the legal, valid and
binding obligation of each Customer, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and other similar laws affecting creditors’ rights generally and
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding at law or in equity).

 

(b)           The execution, delivery and performance by each Customer of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
approval or consent of, or any notice to or filing with, any governmental
authority or agency having jurisdiction except such as has already been
obtained, (ii) result in a violation of such Customer’s certificate or articles
of incorporation or bylaws or any resolutions passed by such Customer’s
directors or shareholders, (iii) result in a violation of any applicable law,
rule, regulation, order, judgment, injunction, award or decree, or (iv) result
in a breach of, or constitute a default under, any loan agreement, indenture,
trust deed or any other agreement or instrument to which such Customer is a
party or by which it is bound which could reasonably be expected to have a
Material Adverse Effect.

 

(c)           All of the representations and warranties contained in each
Account Purchase Agreement and each Guaranty are correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

 

6.             References. All references in each Account Purchase Agreement to
“this Agreement” shall be deemed to refer to such Account Purchase Agreement as
amended hereby; and any and all references in any of the Related Documents (as
defined in each Account Purchase Agreement) to any Account Purchase Agreement
shall be deemed to refer to such Account Purchase Agreement as amended hereby.

 

2

--------------------------------------------------------------------------------


 

7.             No Waiver. The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
waiver of any default or Event of Termination (as defined in the applicable
Account Purchase Agreement) under any Account Purchase Agreement or a waiver of
any breach, default or event of default under any other Related Document (as
defined in each Account Purchase Agreement) or other document held by WFBC,
whether or not known to WFBC and whether or not existing on the date of this
Amendment.

 

8.             Release. Each Customer, and the Guarantor by signing the
Acknowledgment and Agreement of Guarantor set forth below, each hereby
absolutely and unconditionally releases and forever discharges WFBC, and any and
all participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Customer or the
Guarantor has had, now has or has made claim to have against any such person or
entity for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.

 

9.             Costs and Expenses. Each Customer hereby reaffirms its agreement
under the Account Purchase Agreement to which it is a party to pay or reimburse
WFBC on demand for all costs and expenses incurred by WFBC in connection with
such Account Purchase Agreement and the Related Documents (as defined in each
Account Purchase Agreement), including without limitation all reasonable fees
and disbursements of legal counsel. Without limiting the generality of the
foregoing, each Customer specifically agrees to pay all fees and disbursements
of counsel to WFBC for the services performed by such counsel in connection with
the preparation of this Amendment and the documents and instruments incidental
hereto. Customers acknowledge and agree that WFBC may charge such fees and
disbursements to the Collected Reserve Account (as defined in the applicable
Account Purchase Agreement) of one or more Customers.

 

10.           Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument. Manually executed counterparts of the signature pages of
this Amendment may be delivered by the parties electronically so long as
transmitted pages are reproducible on paper medium upon receipt. Each party is
duly authorized to print any executed signature page so received and attach it
to this Amendment, whereupon this Amendment shall be deemed to have been duly
executed and delivered by the transmitting party and the paper copy of this
Amendment assembled by the recipient with such signature page attached shall be
deemed an original for all purposes, absent manifest error or bad faith. This
Amendment shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of Colorado. The parties hereby
(a) consent to the personal jurisdiction of the state and federal courts located
in the State of Colorado, and any appellate court from which any appeals
therefrom are available, in connection with any controversy related to this
Amendment; (b) waive any argument that venue in any such forum is not
convenient; (c) agree that any litigation initiated by WFBC or any Customer in
connection with this Amendment may be venued in the state or federal courts

 

3

--------------------------------------------------------------------------------


 

located in the City and County of Denver, Colorado; and (d) agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

11.           WAIVER OF JURY TRIAL. EACH OF EACH CUSTOMER AND WFBC HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY
OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT.

 

[The remainder of this page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, NATIONAL

 

BRAD FOOTE GEAR WORKS, INC.

ASSOCIATION, acting through its Wells

 

 

Fargo Business Credit operating division

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martine E. Tracy

 

By:

/s/ Stephanie Kushner

Name: Martine E. Tracy

 

Name: Stephanie Kushner

Its: Authorized Signatory

 

Its: Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC,

 

BROADWIND TOWERS, INC.,

f/k/a/ Energy Maintenance Service, LLC

 

f/k/a/ Tower Tech Systems Inc.

 

 

 

 

 

 

By:

/s/ Stephanie Kushner

 

By:

/s/ Stephanie Kushner

Name: Stephanie Kushner

 

Name: Stephanie Kushner

Its: Authorized Signatory

 

Its: Authorized Signatory

 

Signature Page to

Second Omnibus Amendment to Account Purchase Agreements

 

--------------------------------------------------------------------------------